In an action, inter alia, to recover an attorney’s fee due pursuant to a lease and guaranty, the defendants appeal from an order of the Supreme Court, Nassau County (Woodard, J.), entered December 15, 2005, which denied their motion to dismiss the complaint pursuant to CELR 3211 (a) (1) and (7).
Ordered that the order appealed from is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action on December 27, 2006 (see Matter of *680Aho, 39 NY2d 241, 248 [1976]). The appeal from that judgment was dismissed by decision and order on motion of this Court dated October 9, 2007, for failure to perfect that appeal in accordance with the rules of this Court (see 22 NYCRR 670.8 [h]). Krausman, J.P., Fisher, Angiolillo and Balkin, JJ., concur.